     Case 3:20-cv-00561-MMD-CLB Document 5 Filed 01/04/21 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     TIMOTHY RANDELL,                                  Case No. 3:20-cv-00561-MMD-CLB
7                                         Plaintiff,                   ORDER
             v.
8
      LUKE PRENGAMAN, et al.,
9
                                      Defendants.
10

11          Pro se Plaintiff Timothy Randell brings this action under 42 U.S.C. § 1983. Before
12   the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United
13   States Magistrate Judge Carla L. Baldwin (ECF No. 4), recommending the Court dismiss
14   this case without prejudice because Plaintiff has neither paid the filing fee nor completed
15   an application to proceed in forma pauperis (“IFP Application”), despite being warned that
16   he must, or face dismissal of his case. Plaintiff had until December 28, 2020 to file an
17   objection. (Id.) To date, no objection to the R&R has been filed. For this reason, and as
18   explained below, the Court adopts the R&R, and will dismiss this case without prejudice.
19          The Court “may accept, reject, or modify, in whole or in part, the findings or
20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
21   fails to object to a magistrate judge’s recommendation, the Court is not required to
22   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
23   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
24   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
25   recommendations is required if, but only if, one or both parties file objections to the
26   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
27   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no
28   clear error on the face of the record in order to accept the recommendation.”).
     Case 3:20-cv-00561-MMD-CLB Document 5 Filed 01/04/21 Page 2 of 2




1           Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Baldwin did not clearly err. Here, as noted, Judge Baldwin recommends

3    the Court dismiss this case without prejudice because Plaintiff has neither paid the filing

4    fee nor completed an IFP Application, despite being warned that he must, or face

5    dismissal of his case. (ECF No. 4.) The Court agrees with Judge Baldwin. Having

6    reviewed the R&R and the record in this case, the Court will adopt the R&R in full.

7           It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

8    No. 4) is accepted and adopted in full.

9           It is further ordered that this case is dismissed, in its entirety, without prejudice.

10          The Clerk of Court is directed to enter judgment accordingly and close this case.

11          DATED THIS 4th Day of January 2021.

12

13

14                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                    2
